519 F.2d 697
UNITED STATES of America, Plaintiff-Appellee,v.Danny A. MACIAS, Defendant-Appellant.
No. 74-2711.
United States Court of Appeals,Ninth Circuit.
July 8, 1975.

Richard L. Rosenfield (argued), Los Angeles, Cal., for defendant-appellant.
Darrell W. MacIntyre, Asst. U. S. Atty.  (argued), Los Angeles, Cal., for plaintiff-appellee.
Before BARNES, WRIGHT and WALLACE, Circuit Judges.

ORDER

1
It appearing to this Court that appellant has fled jurisdiction of the district court after perfecting appeal, and his bond has been forfeited, this appeal must be dismissed as both frivolous and moot.  (See United States v. Dawson, 350 F.2d 396 (6th Cir. 1965); Brinlee v. United States, 483 F.2d 925 (8th Cir. 1973); United States v. Shelton, 482 F.2d 848 (5th Cir. 1973), cert. denied, 414 U.S. 1075, 94 S.Ct. 591, 38 L.Ed.2d 482 (1973); Johnson v. Laird, 432 F.2d 77, 78 (9th Cir. 1970).)  Unless appellant submits himself to the jurisdiction of the district court within 30 days from the date of this order, the dismissal of this appeal shall be deemed final and no motion for reinstatement shall be entertainable.  See United States v. Shelton, 508 F.2d 797 (5th Cir. 1975); and compare Johnson v. Laird, 435 F.2d 493, 495 (9th Cir. 1970).


2
Appeal dismissed.